Citation Nr: 1137268	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Muskogee, Oklahoma Regional Office (RO).  

Pursuant to the Board's February 2011 remand, the Veteran was scheduled for his requested hearing in June 2011, but failed to report.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

As will be discussed further below, new and material evidence sufficient to reopen the previously denied claim for service connection for a left shoulder disability has been received.  Accordingly, the Board is granting this aspect of the appeal.  The underlying claim for service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1985 rating action, the RO continued a prior denial of service connection for a left shoulder disability.

2.  The additional evidence received since the September 1985 RO decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The September 1985 RO decision, which continued a prior denial of service connection for a left shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  
2.  New and material evidence has been received sufficient to reopen the final RO September 1985 denial of service connection for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the letter sent to the Veteran during the current appeal-or VA's development of his claim - in light of the fact that the Board is granting the new and material aspect of this appeal in full.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's complete grant of new and material issue on appeal.

Analysis of New and Material Claim

Historically, the Veteran's service connection claim for a left shoulder disability was denied in an unappealed June 1982 rating action.  Thereafter, in September 1985, the RO denied the claim once more on the basis that no new and material evidence had been received to reopen the claim.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100, 20.1103 (2010).  The Veteran did not appeal.  Thereafter, in April 2006, the Veteran filed a claim to reopen the previously denied issue.  In August 2006, the RO continued to deny the claim and the Veteran filed a timely appeal.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current claim on appeal.  
Under pertinent law and VA regulations, as interpreted by the United States Court of Appeals for Veterans Claims (Court), the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The Board must review all of the evidence submitted since the last final disallowance to determine whether the Veteran's claims for service connection should be reopened and readjudicated.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

Thus, in order to establish service connection for a claimed disorder, a claimant must submit: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the time of the final September 1985 RO decision, the evidence of record included the Veteran's service treatment records and post-service VA treatment records.  Service treatment records show that the Veteran underwent surgery for a dislocated left shoulder in 1975, prior to service.  On service entrance, he reported no left shoulder symptoms.  A March 1980 examination report notes his history of left shoulder treatment and full motion in the left shoulder without pain and minimal crepitation as well as the examiner's observation of no relaxation of the pasule, inflammation or tenderness, effusion, or atrophy of the shoulder or shoulder girdle.  X-ray findings revealed a screw in the glenoid region of the left shoulder.  In September and October 1980, the Veteran received multiple treatment for a torn left bicep muscle and a displaced screw in the left shoulder with extreme tenderness.  In November 1980, the Veteran underwent a second surgery to repair screw in the left shoulder.  Subsequent treatment records show multiple complaints of recurrent left shoulder pain.  A March 1981 X-ray report shows an old glenoid fracture incompletely healed with degenerative changes in the humeral head of the left shoulder.  It also notes that the screw in the scapula on September 1980 was now gone.  An April 1982 service discharge report shows complaints of recurrent pain in the left shoulder.  

At a post-service June 1982 VA examination, the examiner found no left shoulder abnormalities.  Full range of motion without pain or crepitus, as well as good muscular development and strength in the left upper extremity was shown.  The examiner diagnosed post-operative dislocation of the left shoulder, which was asymptomatic on present examination. 

In September 1985, the RO continued a prior denial of service connection for a left shoulder disability due to the lack of evidence showing that the Veteran's pre-existing shoulder disability was aggravated by service.  In this regard, the RO noted that the Veteran's left shoulder was asymptomatic on examination in 1982.  

Notably, since the time of that last prior final RO decision in September 1985, post-service records have been added to the claims file which show ongoing treatment for the left shoulder since approximately 2000.  Records show diagnoses of a rotator cuff tear and degenerative arthritis in the left shoulder.  Records also show the Veteran underwent left shoulder surgeries in August 2006 and September 2007.

Upon review, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim.  Previously, the RO denied the claim due to a lack of evidence showing that the Veteran's pre-existing shoulder disability was aggravated by service.  Recently received treatment records show ongoing treatment for left shoulder arthritis with a rotator cuff tear and multiple surgeries.  These records are "new" because they have not previously been submitted and are "material" because they raise a reasonable probability of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  Thus, the claim is reopened.  


ORDER

New and material evidence sufficient to reopen a claim for service connection for a left shoulder disability having been received, the appeal is granted to this extent.  


REMAND

With regard to the underlying de novo claim for service connection for a left shoulder disability, the Board finds that additional development is necessary.  Specifically, the Board finds that no probative VA medical opinion has been afforded the Veteran during this appeal period.  In this case, the Veteran contends, in essence, that his pre-existing left shoulder disability was aggravated by service. 

As noted above, service records show that the Veteran underwent surgery for a left shoulder disability in 1975, prior to service.  During service, he underwent a second left shoulder surgery after injuring the shoulder.  Subsequent treatment records noted complaints of recurrent pain until service discharge.

In June 1982, the Veteran was afforded a VA examination.  The examiner determined that the left shoulder was asymptomatic; however, he failed to discuss the Veteran's complaints of recurrent left shoulder pain.  Moreover, the examiner offered no medical opinion regarding the relationship between the Veteran's pre-existing shoulder disorder and service.  

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  See also VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Here, the Board finds that a VA examination is necessary in order to determine the Veteran's complete disability picture and to determine the nature of the Veteran's current left shoulder disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  More specifically, the examiner should provide an opinion as to whether the Veteran's pre-existing left shoulder disorder was aggravated by service.  As this case presents certain medical questions which cannot be answered by the Board, a VA medical opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim for service connection for a left shoulder disability.  

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his current left shoulder disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  

All pertinent pathology should be noted in the examination report.  Following review of the claims file and an examination of the Veteran, the examiner should opine as to whether the Veteran's pre-existing left shoulder disability was aggravated (permanently worsened beyond the natural progression) during his active duty?  [In answering this question, the examiner is hereby informed that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.]  

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  

3.  Then, readjudicate the claim for service connection for a left shoulder disability.  If this issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond thereto.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


